Citation Nr: 1522147	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood prior to October 27, 2011.

4.  Entitlement to an initial rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood from October 27, 2011.

5.  Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica.

6.  Entitlement to an initial rating in excess of 20 percent for left lower extremity sciatica.

7.  Entitlement to a rating in excess of 20 percent for residuals of left medial malleolar fracture.
REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to higher initial ratings for right and left lower extremity sciatica and for adjustment disorder with mixed anxiety and depressed mood from October 27, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  On January 28, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of entitlement to a rating in excess of 20 percent for residuals of left medial malleolar fracture.

2.  The most probative evidence indicates that bilateral hearing loss, which was first shown more than 30 years after separation from active duty, was not incurred in service and is not otherwise related to military service.

3.  Tinnitus, which was first reported in March 2010, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.

4.  Prior to October 27, 2011, chronic adjustment disorder with mixed anxiety and depressed mood has been manifested by flat or serious affect, anxious and depressed mood, attention disturbance, mildly impaired recent memory, chronic sleep impairment, some disturbance of motivation, and occasional suicidal thoughts without intent or plan in the context of thinking of friends who had committed suicide and believing it was a waste.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for residuals of left medial malleolar fracture have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Prior to October 27, 2011, the criteria for an initial rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran sought a higher disability rating for his service-connected residuals of left medial malleolar fracture.

During the January 28, 2014 hearing, the Veteran testified that he wished to withdraw the appeal of the issue of an increased disability rating for residuals of left medial malleolar fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to an increased disability rating for residuals of left medial malleolar fracture.  38 C.F.R. § 20.204. Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and increased ratings as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

However, the appeal regarding chronic adjustment disorder with mixed anxiety and depressed mood arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran was provided with VA audiological and mental disorders examinations in July and August 2010, respectively, which are adequate for rating purposes, as the examiners reviewed the Veteran's claims folder, considered the Veteran's complaints, conducted appropriate testing, provided an etiological opinion supported by a rationale in the case of the hearing loss and tinnitus claims, and provided findings responsive to the rating criteria for the psychiatric issue.  The evidence of record contains service treatment records, post-service VA and private outpatient treatment records, VA examination reports, lay statements from the Veteran and his attorney, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2014).  

In January 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the January 2014 hearing the undersigned identified the issues on appeal and explained what information was required to substantiate the service connection and increased rating claims, including eliciting testimony regarding the onset and manifestations of his claimed disabilities and regarding the severity and effects of his service-connected disabilities.  Information was also obtained to clarify the Veteran's arguments, and the record was held open for 60 days to allow him to submit additional evidence.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board also observes that the Veteran had been represented by an attorney since the attorney filed the claims for service connection on the Veteran's behalf in March 2010 and an attorney was present at the hearing. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

III. Criteria & Analysis

A. Service Connection Claims

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of excessive noise exposure during military service.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records are silent for complaints, diagnosis, or treatment for hearing loss or tinnitus.  In May 1976, October 1976 and December 1978 reports of medical history, the Veteran denied currently or ever having hearing loss or ear trouble.  On corresponding examinations, the Veteran's ears were reported as normal on clinical evaluation.  The results of audiometric testing during each examination are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
May 1976
(Enlistment)
RIGHT
10 
5
5
N/A
20

LEFT
5
5
10
N/A
20
June 1971

RIGHT
5
5
10
N/A
15

LEFT
0
5
5
N/A
10
December 1978
RIGHT
10
5
5
5
10

LEFT
5
5
5
20
10
  
The Veteran's records of separation list his military occupational specialty as combat engineer.  His service records do not reflect participation in combat. 

The Veteran's original service connection claims were received in July 1979 and January 1980.  He did not mention problems with hearing loss or tinnitus.  He also filed several claims for an increased disability rating for his service-connected back disability between 1982 and 1995 without mention of hearing problems or tinnitus.  His claim for service connection for hearing loss and tinnitus was received in March 2010. 

Post-service VA medical certificates dated in March 1981 and June 1983 pertained to treatment for headaches and back pain.  Private treatment records dated in 1987 and 1988 pertained to back pain.  Subsequent VA treatment records dated in February 1990 and since May 2009 were silent for complaints of hearing loss and tinnitus.

During a February 1980 VA examination, the Veteran identified his occupation as driver.   In a February 1982 application for VA benefits, he indicated that he was working as a pipe-fitter.  During an October 1997 VA spine examination, he reported a work history in shipping and receiving of plumbing parts for ten years and working behind the counter at the company for the past two to three years.

The Veteran was afforded a VA audiological examination in July 2010.  He described serving in the Army as a combat engineer with exposure to small arms and explosives without wearing hearing protection.  Occupational noise exposure included warehouse work, truck driving, and welding.  He also reported current use of a drill intermittently working for whole house central vacuum.  He did not report any recreational noise exposure.  Other pertinent history included loss of consciousness with head and back trauma from a parachute accident.  He reported experiencing intermittent tinnitus once a week for a few seconds for the past four to five years [since 2005].  

Audiometric testing data revealed bilateral hearing loss for VA compensation purposes.  The diagnosis was bilateral sensorineural hearing loss.  After reviewing the claims file and examining the Veteran, the audiologist opined that the bilateral hearing loss and tinnitus disabilities were not caused by or the result of military noise exposure.  In support of the conclusion, the audiologist emphasized that the Veteran's hearing was normal bilaterally on audiogram in December 1978, and he had "normally occurring tinnitus."

During the January 2014 hearing, the Veteran testified about exposure to loud engine noise during military service.  He stated that he did not notice any hearing loss or tinnitus during service.  He indicated that after separation from service, he worked as a truck driver and after about a year and a half he began to notice some hearing loss and started getting some ringing in his ears every once in a while. 

Having considered the medical and lay evidence of record and the Veteran's contentions, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during active duty and finds his statements of noise exposure during active duty generally credible based on his experiences as a combat engineer.  The Board also finds that the Veteran is competent to identify perceived hearing loss and tinnitus. 

However, the Board finds that the preponderance of the medical and lay evidence of record demonstrates that the Veteran's hearing loss and tinnitus initially manifested more than one year after separation from military service.  In this regard, the Board notes that he denied perceived hearing problems or ear problems during military service, post-service VA and private treatment records are silent for complaints of hearing loss or tinnitus, he reported an onset of tinnitus around 2005 on VA examination in 2010, and he testified that he first noticed hearing loss and occasional tinnitus approximately one and a half years after separation from service.  These facts support the conclusion that the Veteran's current hearing loss and tinnitus began after military service and after the one-year presumptive period.

Turning to the medical opinion evidence, the Board accepts the VA examiner's opinions as being the most probative medical evidence on the subject of the Veteran's hearing loss and claimed tinnitus, as such was based on a review of all available historical records and contains a rationale for the medical conclusions that are consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure and his post-service occupational noise exposure per the Veteran's statements, and reviewed the claims folder, but concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner, which reflect that his hearing loss and tinnitus are not due to his military noise exposure because his hearing remained normal bilaterally during service, his tinnitus was normally occurring, and he initially reported a 2005 onset of tinnitus.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for bilateral hearing loss and tinnitus. 

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The issue on appeal involves the Veteran's dissatisfaction with the initial rating for his adjustment disorder with mixed anxiety and depressed mood assigned following the grant of service connection, and staged ratings are to be considered.

A September 2010 rating decision granted service connection for chronic adjustment disorder with anxiety and depressed mood and assigned an initial 30 percent rating, effective March 22, 2010.  The current 30 percent rating for chronic adjustment disorder with anxiety and depressed mood is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  Chronic adjustment disorder is evaluated using the General Rating Formula for Mental Disorders.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms OR serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A January 2010 VA physician assistant note reflects the Veteran's complaint of sharp left chest and arm pain for six weeks with shortness of breath when walking up a small grade.  Cardiac testing in February 2010 revealed normal left ventricular function and the assessment included "atypical chest pain - cardiac origin ruled out - likely [gastrointestinal] related;" reflux symptoms.  During May 2010 VA primary care treatment, the Veteran's complaints included occasional mid-chest pain and frequent epigastric burning and discomfort.  He admitted to fairly heavy alcohol use, drinking ten beers with several mixed drinks the previous Friday night, which was noted to be an improvement from in the past.  He also complained of near-nightly insomnia with tossing and turning, which he attributed to chronic back pain.  The impression included gastroesophageal reflux disease (GERD) and Trazodone was prescribed for insomnia.

In support of his claim for service connection, the Veteran submitted a May 2010 private psychological evaluation report by S. Wing, Ph.D., who indicated that the Veteran's attorney had referred him for evaluation.  The Veteran described depression and anxiety secondary to daily pain from his service-connected back and ankle injuries and resulting right and left lower extremity sciatica.  He stated that he had been self-employed for five years as a central vacuum system installer and had previously worked in sales with a plumbing and heating supplies company.  He endorsed having panic attacks related to worry about "getting things done and getting bills paid."  He reported tossing and turning in his sleep and indicated that his girlfriend slept on the couch as a result.  He described his girlfriend as supportive, but stated that he keeps to himself, adding that he also had some friends from work.  He identified interests in hunting, fishing, and golf, although he quit playing golf due to back and leg pain.  He admitted to having a serious problem with alcohol consumption, consuming alcohol two to three times a week and drinking to intoxication.  

On mental status examination, he was adequately groomed and casually dressed, maintained appropriate eye contact, and rapport was easily established.  His thoughts were clear, coherent, focused, and without disturbances of logic or bizarreness, and his speech was relevant and without evidence of unusual ideation.  He described his mood as "pretty good" and "usually 'pretty happy.'"  However, he stated that he is told all the time that he is moody.  His affect was observed to be flat.  The examiner detailed that the Veteran endorsed numerous items that are consistent with symptoms of anxiety on the Anxiety/Worry Scale of the Clinical Assessment of Depression (CAD).  

His mental content consisted of feelings of depression, unhappiness, sadness, and a lack of joy in his life; during the interview there were no obvious indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions, or misinterpretations of consensual reality.  He denied having any suicidal ideation.  He was alert and well-oriented except for naming the month of the year, used abstract reasoning and handled ideas well without concreteness, and had some memory impairment.  His judgment was intact in terms of understanding the demands of social expectations; however, the examiner indicated that his behavior may not always reflect this awareness.

Clinical testing revealed symptoms of depression and anxiety.  The examiner concluded that the evidence was sufficient to support the diagnoses of depression, anxiety, a panic disorder, and alcohol dependence, secondary to his physical and psychiatric disabilities.  The examiner assigned a GAF score of 40 and summarized that the Veteran was depressed with major impairment in several areas of functioning, panic attacks related to his economic situation, chronic pain affected his life in a variety of ways, and he had limited leisure activities.

The Veteran was afforded a VA mental disorders examination in July 2010.  He related being discouraged about his future, blaming himself for faults all the time, being unable to relax, fear of the worst happening, fear of dying, and several other depressive and anxiety symptoms, which were present daily for a substantial part of the day at moderate levels of severity.  He indicated that his primary care physician had prescribed Trazodone for sleep, but he took it for only a week because he did not believe it helped.  He described good relationships with his adult children and indicated that he and his girlfriend had separated.  He reported going fishing and to bars with friends and "just sit[ting] around and shoot[ing] the breeze" at a friend's house.

Mental status examination findings included the following: clean, neatly groomed, appropriately and casually dressed; unremarkable psychomotor activity and speech; cooperative, friendly attitude; serious affect with very limited broadening; anxious, depressed mood; attention disturbance (easily distracted); fully oriented; no impairment of thought process or communication; unremarkable thought content with no delusions or hallucinations; evidence of understanding the outcome of his behavior; average intelligence; good impulse control without episodes of violence; no inappropriate behavior; and normal remote and immediate memory with mildly impaired recent memory, likely due to anxiety according to the examiner.  

He endorsed difficulty sleeping due to back and leg pain and due to thinking about different things or things he needed to do.  Regarding obsessive or ritualistic behavior, he reported rechecking his work several times, indicating that he did not consider this as being excessive and adding that he does it a couple times to make sure it is right.  The examiner commented that the behavior did not appear to be a significant problem.  The Veteran initially denied experiencing anxiety or panic attacks, but was noted to have some history of becoming short of breath and of having chest pain.  He did not relate this to anxiety or panic and when questioned about specific panic episodes denied having experienced them.  The examiner noted that it was unclear whether episodes of shortness of breath and chest pain were related to anxiety or panic.  The Veteran denied homicidal thoughts and any serious thoughts of suicide, including intent or plan.  He stated that he had some thoughts about suicide "once in a while," indicating that he had some friends who committed suicide and seeing it is a waste.  He stated, "I just don't see me doing anything like that."

The examiner indicated that psychological testing revealed a moderate range of depression and a moderate to serious range of anxiety.  The Veteran estimated that in the last 12-month period, he had lost approximately 8 weeks from his self-employment selling and installing central vacuum systems.  He stated that sometimes he just does not want to go anywhere, or does not believe he can work because he feels tired or has back or leg pain.  The examiner assigned a GAF score of 60, indicating that it represented moderate symptoms of anxiety and depression related to his diagnosed adjustment disorder with moderate social and occupational impairment.  Regarding effects on occupational and social functioning, the examiner indicated that the Veteran's adjustment disorder with anxiety and depression was capable of causing occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to depression and anxiety signs and symptoms, social isolation, and low self-esteem, but with generally satisfactory functioning.

During August 2010 VA treatment, the Veteran stated that his sleep was still poor on 50 and 100 mg of Trazodone; it was increased to 150 mg.  Subsequent VA treatment records dated to October 27, 2011 did not reflect treatment for a psychiatric disorder other than Trazodone listed as an active medication.

In January 2014, he testified that did not take any medications or receive any treatment for his adjustment disorder with anxiety and depression because he did not like to take pills and preferred to "just deal with it" himself.  He stated that he still owned his vacuum business, fulfilling phone orders for parts while sending his son-in-law to service houses.  He also reported owning some rental properties.  

The Board has considered the objective evidence of record as well as the contentions and supporting lay evidence from the Veteran and his attorney, and finds that the Veteran's adjustment disorder with mixed anxiety with depressed mood is not so severe that a higher, 50 percent, disability rating is warranted at any time during the appeal prior to October 27, 2011.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence reflects that the Veteran's psychiatric symptoms have more nearly approximated the criteria for the initial 30 percent rating currently assigned.

In this case, the Board finds that prior to October 27, 2011, the Veteran's adjustment disorder with mixed anxiety and depressed mood has been manifested by flat or serious affect, anxious and depressed mood, attention disturbance, mildly impaired recent memory, chronic sleep impairment, some disturbance of motivation and mood, and occasional suicidal thoughts without intent or plan in the context of thinking of friends who had committed suicide and believing it was a waste.  The Board finds that these manifestations more nearly approximate the criteria contemplated for a 30 percent disability rating rather than the next higher, 50 percent, rating.

The Federal Circuit has held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Court further held that reading "[38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a veteran's symptoms must play an important role in determining his disability level."  Id.  

In this regard, most of the Veteran's symptoms manifested on private and VA examination are expressly contemplated by the 30 percent rating criteria.  For example, he named the wrong month on private examination and had mild memory impairment for recent events on VA examination, but he was not shown to have short- and long-term memory impairment such that he forgets to complete tasks or retains only highly learned material.  Similarly, his depressed mood, anxiety, and chronic sleep impairment were documented in each examination.  In addition, his statements to the private and VA examiners demonstrate his ability to establish and maintain effective work and social relationships.  

While private and VA examination reports reflect that the Veteran does have two symptoms contemplated by the 50 percent rating criteria, flattened affect and some disturbances of motivation and mood as reflected by his account of missing work or not wanting to go out; the severity, frequency, and duration of his manifested symptoms do not more nearly approximate the criteria for a 50 percent rating.  Rather, while he stated to the May 2010 examiner that he had not been able to express his thoughts very well lately, the examiner indicated that the Veteran responded to all questions and his thoughts were clear, coherent, focused; his speech was relevant; he maintained appropriate eye contact; and rapport was easily established.  Also, he was shown to have average intelligence without difficulty in understanding complex commands, his judgment was intact, and he demonstrated use of abstract reasoning, handling ideas well without concreteness.  Moreover, while private and VA examiners found some disturbed attention, the private examiner specifically indicated that the Veteran performed in the range of "mild cognitive impairment" on the Mini Mental Status Examination, which includes attention and calculation as one of eight categories of cognition.     

The Board further notes that while the Veteran had reported experiencing panic attacks to the May 2010 private examiner, he denied experiencing panic attacks on VA examination in July 2010.  Nevertheless, the VA examiner observed that VA treatment records documented a history of some chest pain and shortness of breath and questioned the Veteran further.  In response, the Veteran did not relate the physical symptoms of chest pain and shortness of breath to anxiety or panic attacks and he denied experiencing specific panic episodes.  In fact, the February 2010 VA cardiologist concluded that the Veteran's chest pain and shortness of breath symptoms were likely related to gastrointestinal symptoms and he was subsequently diagnosed with GERD.  Because the Veteran denied experiencing panic attacks and medical evidence of record appears to attribute his symptoms that were possibly related to panic attacks to GERD instead, the Board finds that the most probative and persuasive evidence establishes that the Veteran has not had panic attacks.

In summary, considering the severity, frequency, and duration of the Veteran's symptoms, the Board finds that they do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating is not warranted.  Collectively, the aforementioned medical evidence reflects that, the Veteran's psychiatric symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to October 27, 2011.  This level of occupational and social impairment is consistent with the currently assigned 30 percent disability rating.

The Board further finds that neither of the GAF scores assigned since the effective date of the award of service connection and prior to October 27, 2011 provides a basis for assigning a higher rating.  Regarding the GAF score of 40 assigned by the private examiner, the Board finds that the score appears to be inconsistent with the reported findings on mental status examination.  Again, a GAF score of 40 is indicative of some impairment in reality testing or communication, or major impairment in several areas.  The evidence has not shown impairment in the Veteran's reality testing at any time, he has demonstrated effective communication including speech and thought content, and he has not been shown to have major impairment in several areas.  Instead, he has been able to work, maintaining the business he owns and managing the duties with his son-in-law; he owns rental properties; and he has maintained relationships with his children and some friends.

The Board finds the GAF score of 60 assigned on VA examination in July 2010 is more consistent with objective findings regarding flat affect, mild memory impairment for recent events, depressed and anxious mood, and with the subjective reports regarding some social withdrawal, sleep disturbance, and excessive worry.  GAF scores ranging from 51 to 60 are indicative of moderate symptoms such as flat affect or moderate difficulty in social functioning such as having few friends.  In any event, the Board emphasizes that a GAF score is not dispositive of the evaluation question; rather as indicated above, the symptoms shown provide the primary basis for an assigned rating.  Here, as indicated above, the Veteran primarily exhibited symptoms typically associated with a 30 percent rating.

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted prior to October 27, 2011 because as explained above, the medical and lay evidence of record did not support a higher rating than that already assigned.

In determining that the criteria for a 30 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for adjustment disorder with mixed anxiety and depressed mood.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the circumstances of this case, the Board finds that, since the March 2010 effective date of the award of service connection, the Veteran's adjustment disorder, anxiety, and depression symptomatology has not met or more nearly approximated the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria, such as attention disturbance.  However, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  Therefore, the Board finds that his adjustment disorder, anxiety, and depression symptoms are contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his psychiatric disability has caused frequent hospitalization and prior to October 27, 2011, his psychiatric disability was not shown to cause marked interference with his employment.  In any event, because the applicable rating criteria adequately contemplate the Veteran's adjustment disorder with mixed anxiety and depressed mood, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for a lumbar spine disability, left ankle disability, and sciatica of the right and left lower extremities.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board with the exception of the sciatica disabilities addressed in the remand below.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating in excess 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood prior to October 27, 2011.  The benefit of the doubt doctrine is therefore not for application and the claim for a disability rating higher than that currently assigned must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for residuals of left medial malleolar fracture is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Prior to October 27, 2011, an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood is denied.


REMAND

Additional development is required before deciding the claims for higher ratings for adjustment disorder with mixed anxiety and depressed mood from October 27, 2011 and for right and left lower extremity sciatica.

Psychiatric Disorder

The Veteran was afforded a second VA mental disorders examination in July 2013.  Unfortunately, much of the examination report appears to be copied from the July 2010 report and the report does not reflect that a thorough mental status examination was conducted.  The Veteran should be afforded an additional VA examination to assess the current severity of his service-connected psychiatric disorder.

Sciatica

During the January 2014 hearing, the Veteran expressed concern that the July 2013 VA examiner appeared preoccupied with the length of service and disability rating of a family member compared to the Veteran's service and disability level, rather than focusing on examining the Veteran.  He also indicated that his right and left lower extremity sciatica had worsened in the past three years and that he drags a little bit going up and down steps and he loses his balance.  The Veteran should be afforded an additional examination to assess the current severity of his right and left lower extremity sciatica disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Clarksburg VA Medical Center (VAMC) and related clinics dating since October 2011.

2.  After the above development has been completed, the Veteran should be afforded a VA mental disorders examination to determine the severity of his adjustment disorder with mixed anxiety and depressed mood since October 27, 2011.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  The examination report must include the results of a thorough mental status examination. 

3.  After outstanding VA treatment records are obtained and associated with the claims file, schedule the Veteran for an examination to evaluate his service-connected right and left lower extremity sciatica disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

For each lower extremity, the examiner should indicate which of the following best represents the current disability level involving the sciatic nerve and provide an explanation:
a) Mild incomplete paralysis;
b) Moderate incomplete paralysis;
c) Moderately severe incomplete paralysis; 
d) Severe incomplete paralysis, with marked muscular atrophy; or 
e) Complete paralysis whereby the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.

4.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claims of entitlement to higher initial ratings for adjustment disorder with mixed anxiety and depressed mood from October 27, 2011 and sciatica of the right and left lower extremities.  If any benefit is not granted in full, the Veteran and his attorney should be furnished with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


